EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Teddie Hsu, Reg. No. 67780 on 01/15/2021.

Please amend the claims  1, 8 and 15 as following:
1.	(Currently Amended)	A method for allocating system resources to instrumented software, the method comprising:
receiving a time series comprising a plurality of data values from an instance of instrumented software executing on an external system comprising computing resources, the external system comprising at least a development system that is external to an instrumentation analysis system, each of the plurality of data values corresponding to a metric related to a potential resource shortage 
storing a level value representing a current estimate of the time series based on data for the time series in a window of time, the window having a leading value and a trailing value;
storing a trend value representing a trend in the time series based on the data in the window;
storing a plurality of influence terms comprising at least one of an [[the]] earliest level value in the window on a current trend value, an influence of an earliest trend value in the window on the current level value, or an influence of the earliest trend value in the window on the current trend value;
in response to receiving a most recent value of the plurality of data values in the time series:
assigning the most recent value as the leading value in the window;
retrieving the trailing value of the window;
updating the level value to add an influence of the most recent value and to remove an influence of the trailing value, using the influence terms; and
, using the influence terms;
calculating a forecast for the time series based on the updated level value and the updated trend value; 
comparing the forecast to one or more thresholds of forecasted values; 
in response to determining that the forecast indicates the potential resource shortage event when the forecast reaches a threshold, allocating additional resources of the external system to the instrumented software; and
in response to determining that the forecast indicates the potential resource shortage event when the forecast exceeds an upper threshold or is below a lower threshold: reallocating resources of the external system to the instrumented software, and publishing an alert indicating that the forecast exceeds the upper threshold or is below the lower threshold, wherein the reallocating comprises allocating already assigned resources.
8.	(Currently Amended)	A computer readable non-transitory storage medium storing instructions thereon, wherein the instructions when executed by a processor cause the processor to perform the steps of:
receiving a time series comprising a plurality of data values from an instance of instrumented software executing on an external system comprising 
storing a level value representing a current estimate of the time series based on data for the time series in a window of time, the window having a leading value and a trailing value;
storing a trend value representing a trend in the time series based on the data in the window;
storing a plurality of influence terms comprising at least one of an [[the]] earliest level value in the window on a current trend value, an influence of an earliest trend value in the window on the current level value, or an influence of the earliest trend value in the window on the current trend value;
in response to receiving a most recent value of the plurality of data values in the time series:
assigning the most recent value as the leading value in the window;
retrieving the trailing value of the window;
, using the influence terms; and
updating the trend value to add an influence of the most recent value and to remove an influence of the trailing value, using the influence terms;
calculating a forecast for the time series based on the updated level value and the updated trend value; 
comparing the forecast to one or more thresholds of forecasted values; 
in response to determining that the forecast indicates the potential resource shortage event when the forecast reaches a threshold, allocating additional resources of the external system to the instrumented software; and
in response to determining that the forecast indicates the potential resource shortage event when the forecast exceeds an upper threshold or is below a lower threshold: reallocating resources of the external system to the instrumented software, and publishing an alert indicating that the forecast exceeds the upper threshold or is below the lower threshold, wherein the reallocating comprises allocating already assigned resources.
15.	(Currently Amended)	A method comprising:

storing a level value representing a current estimate of the time series based on data for the time series in a window of time, the window having a leading value and a trailing value;
storing a trend value representing a trend in the time series based on the data in the window;
storing a plurality of influence terms comprising at least one of an [[the]] earliest level value in the window on a current trend value, an influence of an earliest trend value in the window on the current level value, or an influence of the earliest trend value in the window on the current trend value;
in response to receiving a most recent value of the plurality of data values in the time series:
assigning the most recent value as the leading value in the window;
retrieving the trailing value of the window;
updating the level value to add an influence of the most recent value and to remove an influence of the trailing value, using the influence terms; and
updating the trend value to add an influence of the most recent value and to remove an influence of the trailing value, using the influence terms; and
generating a forecast for the time series based on the updated level value and the updated trend value;
comparing the forecast to one or more thresholds of forecasted values;
in response to determining that the forecast indicates the potential resource shortage event when the forecast reaches a threshold, allocating additional resources of the external system to the instrumented software; and
in response to determining that the forecast indicates the potential resource shortage event when the forecast exceeds an upper threshold or is below a lower threshold: reallocating resources of the external system to the instrumented software, and publishing an alert indicating that the forecast exceeds the upper threshold or is below the lower threshold, wherein the reallocating comprises allocating already assigned resources.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and based on the argument presented in the remarks filed on 01/05/2021 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Zhang et al (US Publication No. 2014/0325072 A1) teaches performing automated predictions of program execution capacity or other capacity of computing-related hardware resources that will be used to execute software programs in the future, such as for a group of computing nodes that execute one or more programs for a user. The predictions that are performed may in at least some situations be based on historical data regarding corresponding prior actual usage of execution-related capacity (e.g., for one or more prior years), and may include long-term predictions for particular future time periods that are multiple months or years into the future to be used in various manners, including to manage execution-related capacity at or before those future time periods, such as to prepare sufficient execution-related capacity to be available at those future time periods.

Saha et al. (US Publication No. 20200034073 A1) teaches systems for high-performance computing and accelerating background tasks in a computing cluster with a leading edge and trailing edge of time windows. Background tasks that run within the time frame of a background task time window are permitted to be scheduled at a relatively higher resource usage rate that consumes relatively higher cluster resources than do background task tasks that run outside of the background task time window. Background tasks can self-observe the background task time windows and/or can be controlled by messages received from a virtualized controller that is designated to perform cluster-wide observations and to make cluster-wide determinations.

The combination of prior art of record does not expressly teach or render obvious the limitations of “method for allocating resources to instrumented software comprising plurality of data values of a time series corresponding to potential resource shortage, storing a level value, trend value, and plurality of influence terms comprising at least one of an influence of an earliest level/trend/trend value in the window on a current trend/level/trend value, updating the level/trend value to add an influence of the most recent value and remove an influence of the trailing value, calculating a forecast of the time series and comparing with one or more threshold and adjusting resources in response to determining that the forecast exceeds/below an upper/lower threshold ”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 8 and 15 were not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABU GHAFFARI/
Primary Examiner, Art Unit 2195